Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/498,348 filed on 10/11/21 has a total of 20 claims pending for examination; there are 2 independent claims and 18 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fail to teach or fairly suggest sending a second packet to the host using operation results of at least two data operation requests as payload data of the second packet when a completion queue entry (CQE) coalescing condition is met, wherein a maximum number of the at least two data operation requests of the second packet is determined by negotiating a maximum quantity of coalesced CQEs (MCC) in each I/O complement queue (CQ) with the host, and wherein the MCC is a smaller value of a first MCC in each I/O CQ supported by the NVMe controller and a second MCC in each I/O CQ supported by the host, in combination with the other limitations found in the claim
With regards to claims 2-10, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest sending a first packet to the NVMe controller using at least two data operation requests as payload data of the first packet when a submission queue entry (SQE) coalescing condition is met, wherein the first packet comprises the first entrance information and at least one SQE, wherein a maximum number of the at least two data operation requests of the second packet is determined by negotiating a maximum quantity of coalesced SQEs (MCS) in each I/O submission queue (SQ) with the host, and wherein the MCS is a smaller value of a first maximum quantity of coalesced SQEs in each I/O SQ supported by the NVMe controller and a second maximum quantity of coalesced SQEs in each I/O SQ supported by the host, in combination with the other limitations found in the claim.
With regards to claims 12-20, due to their direct or indirect dependence from claim 11, they are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 10,101,924 to Asnaashari et al. teaches writing to a plurality of SSDs using commands, creating sub-commands from the commands based on a granularity, and assigning the sub-commands to the SSDs.  NVMe command structures are used for each of the sub-commands.  A storage processor that handles the commands includes submission queues and completion queues for managing the commands.  Asnaashari et al teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181